UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6006



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMOH A. BADMUS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-91-453-1)


Submitted:   May 14, 2003                     Decided:   May 29, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge, Jr., LAW OFFICES OF JOHN O. IWEANOGE, P.A.,
Rosslyn, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Stephanie L. Bibighaus, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimoh A. Badmus appeals the district court’s order denying his

petition for a writ of audita querela.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. See United States v. Badmus,

No. CR-91-453-1 (E.D. Va. Oct. 21, 2002).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2